            Case 3:21-cv-00004-MMD-WGC Document 23 Filed 08/05/21 Page 1 of 2


 1   AARON D. FORD
       Attorney General
 2   KATHLEEN BRADY (Bar No. 11525)
       Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 Wright Way
     Carson City, NV 89711
 5   (775) 684-4605 (phone)
     (775) 684-4601 (fax)
 6   kmbrady@ag.nv.gov

 7   Attorneys for Defendants
     Susan Jackson, Mary Baker, Lupe Garrison,
 8   Eric Christiansen and Tony Corda
 9                                       UNITED STATES DISTRICT COURT
10                                           DISTRICT OF NEVADA
11    JOHNNY JONES,                                       Case No. 3:21-cv-00004-MMD-WGC
12                      Plaintiff,
                                                                    ORDER GRANTING
13    vs.                                                     MOTION FOR EXTENSION OF TIME
                                                                  TO FILE RESPONSE TO
14    SUSAN JACKSON; MARY BAKER,                                PLAINTIFF’S CIVIL RIGHTS
      LUPE GARRISON, ERIC CHRISTIANSEN,                                COMPLAINT
15    TONY CORDA                                                    (FIRST REQUEST)
16                      Defendants.
17           Defendants, Susan Jackson, Mary Baker, Lupe Garrison, Eric Christiansen and Tony Corda
18   (collectively, Parole Board Defendants) by and through counsel, Aaron D. Ford, Nevada Attorney
19   General, and Kathleen Brady, Deputy Attorney General hereby submits this Motion for Extension of
20   Time to File a Response to Plaintiff’s Civil Rights Complaint. This is Parole Board Defendants’ first
21   motion for extension of time to file a response. This Motion is based on Federal Rule of Civil Procedure
22   6(b)(1)(A) and LR IA 6-1, the following Memorandum of Points and Authorities, and all papers and
23   pleadings on file in this action.
24                           MEMORANDUM OF POINTS AND AUTHORITIES
25   I.      ARGUMENT
26           Parole Board Defendants respectfully request a seven (7) day extension of time to file a response
27   to Plaintiff’s Civil Rights Complaint, which is currently due August 8, 2021. Counsel for Parole Board
28   Defendants is confronted with numerous competing deadlines and has been ill. However, such obstacles



                                                        -1-
           Case 3:21-cv-00004-MMD-WGC Document 23 Filed 08/05/21 Page 2 of 2


 1   are currently being resolved and the requested extension of time will afford Parole Board Defendants
 2   adequate time to file a response in this matter.
 3          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:
 4                  When an act may or must be done within a specified time, the court may,
                    for good cause, extend the time: (A) with or without motion or notice if the
 5                  court acts, or if a request is made, before the original time or its extension
                    expires; or (B) on motion made after the time has expired if the party failed
 6                  to act because of excusable neglect.
 7          Parole Board Defendants’ request is timely, and its limited nature will not hinder or prejudice
 8   Plaintiff’s case but will allow for thorough briefing in response to Plaintiff’s Civil Rights Complaint
 9   (ECF No. 1-1). The requested seven (7) day extension of time will permit Parole Board Defendants time
10   to adequately research and respond to Plaintiff’s Civil Rights Complaint (ECF No. 1-1). Parole Board
11   Defendants assert that the requisite good cause is present to warrant the requested extension of time.
12          For these reasons, Parole Board Defendants respectfully request a seven (7) day extension of time
13   to file a response to Plaintiff’s Civil Rights Complaint, with a new deadline to and including Monday,
14   August 16, 2021.
15          DATED this 5th day of August, 2021
16
                                                   AARON D. FORD
17                                                 Attorney General
18                                                 By: /s/ Kathleen Brady
                                                      Kathleen Brady (Bar. No. 11525)
19                                                    Deputy Attorney General
                                                      Attorneys for Defendants
20                                                    Susan Jackson, Mary Baker, Lupe Garrison,
                                                      Eric Christiansen and Tony Corda
21

22

23   IT IS SO ORDERED.

24   DATED: August 5, 2021.

25
                                                   __________________________________________
26                                                 UNITED STATES MAGISTRATE JUDGE

27

28



                                                         -2-
